 


110 HR 28 IH: Pechanga Band of Luiseno Mission Indians Land Transfer Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Issa introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To transfer certain land in Riverside County, California, and San Diego County, California, from the Bureau of Land Management to the United States to be held in trust for the Pechanga Band of Luiseno Mission Indians, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pechanga Band of Luiseno Mission Indians Land Transfer Act of 2007. 
2.Transfer of land in trust for the pechanga band of luiseno mission indians 
(a)Transfer and Administration 
(1)TransferEffective on the date of the enactment of this Act and subject to valid existing rights, all right, title, and interest of the United States in and to the Federal lands described in subsection (b) (including all improvements thereon, appurtenances thereto, and rights to all minerals thereon or therein, including oil and gas, water, and related resources) shall be held by the United States in trust for the Pechanga Band of Luiseno Mission Indians, a federally recognized Indian tribe. Such transfer shall not include the 12.82 acres of lands more or less, including the facilities, improvements, and appurtenances associated with the existing 230 kV transmission line in San Diego County and its 300 foot corridor, which shall be sold by the Bureau of Land Management for fair market value to the San Diego Gas & Electric Company not later than 30 days after the completion of the cadastral survey described in subsection (c). 
(2)AdministrationThe land transferred under paragraph (1) shall be part of the Pechanga Indian Reservation and administered in accordance with— 
(A)the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe; and 
(B)a memorandum of understanding entered into between the Pechanga Band of Luiseno Mission Indians and the United States Fish and Wildlife Service. 
(b)Description of LandThe lands referred to in subsection (a) consist of approximately 1190.79 acres in Riverside County, California, and San Diego County, California, as referenced on the map titled, H.R. 3507, Pechanga Land Transfer Act and dated April 22, 2006, which, before the transfer under such subsection, were administered by the Bureau of Land Management and are more particularly described as follows: 
(1)Sections 24, 29, 31, and 32 of township 8 south, range 2 west, San Bernardino base and meridian. 
(2)Section 6 of township 9 south, range 2 west, San Bernardino base and meridian. 
(3)Mineral Survey 3540, section 22 of township 5 south, range 4 west, San Bernardino base and meridian. 
(c)SurveyNot later than 180 days after the date of the enactment of this Act, the Office of Cadastral Survey of the Bureau of Land Management shall complete a survey of the lands transferred and to be sold under subsection (a) for the purpose of establishing the boundaries of the lands. 
(d)Map on FileThe map referred to in subsection (b) shall be on file in the appropriate offices of the Bureau of Land Management. 
(e)Legal Descriptions 
(1)PublicationOn approval of the survey completed under subsection (c) by the duly elected tribal council of the Pechanga Band of Luiseno Mission Indians, the Secretary of the Interior shall publish in the Federal Register— 
(A)a legal description of the boundary lines; and 
(B)legal description of the lands transferred under subsection (a). 
(2)EffectBeginning on the date on which the legal descriptions are published under paragraph (1), such legal descriptions shall be the official legal descriptions of the boundary lines and the lands transferred under subsection (a). 
(f)Rules of ConstructionNothing in this Act shall— 
(1)enlarge, impair, or otherwise affect any right or claim of the Pechanga Band of Luiseno Mission Indians to any land or interest in land that is in existence before the date of the enactment of this Act; or 
(2)affect any water right of the Pechanga Band of Luiseno Mission Indians in existence before the date of the enactment of this Act. 
(g)Restricted Use of Transferred LandsThe lands transferred under subsection (a) may be used only for the protection, preservation, and maintenance of the archaeological, cultural, and wildlife resources thereon. 
 
